Citation Nr: 1336736	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, to include pes planus.

2. Entitlement to service connection for a right ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In February 2013, the case was remanded for further development.

In a June 2013 rating decision, the RO granted the Veteran's service connection claim for left ankle disability, and assigned a 10 percent rating effective January 23, 2008 (the date of the claim).  In July 2013 correspondence, received by the Board in August 2013, the Veteran expressed his disagreement with the 10 percent rating assigned.

A review of the Virtual VA paperless claims processing system does not reveal any additional evidence that has not been considered in the most recent June 2013 supplemental statement of the case.

Finally, the Board observes that the Veteran has changed his representation.  He was previously represented by the Pennsylvania Department of Military and Veterans Affairs.  He is currently represented by Attorney Scott E. Schermerhorn, as reflected on the July 2013 VA Form 21-22a.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if any action on his part is required.
REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case the Veteran contends that his pre-existing foot condition was aggravated by his military service.  The issue of aggravation must be adequately addressed.  A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in the disability during service, unless there is a specific finding that the increase in the disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (2004).  Notably, there is no dispute that the Veteran's bilateral foot disability, to include pes planus, pre-existed service.

Bilateral foot disability, to include pes planus

In the previous February 2013 Board remand, the RO was instructed to afford the Veteran an examination with an opinion that addressed whether the Veteran's pre-existing bilateral foot disability increased in severity in service, and if so, whether there was "clear and unmistakable" evidence (obvious, manifest, undebatable) that the Veteran's pre-existing pes planus was aggravated beyond the natural state of progression by his time on active duty.  In the May 2013 VA examination report, the examiner opined that the Veteran has an inherited foot condition of bilateral metatarsus adductus.  She indicated that the condition was temporarily aggravated due to military training and occupation at the time, with no residual effects.  The examiner noted that the current clinical examination reveals an inherited bilateral metatarsus adductus with normal expected changes that occur with aging.  The Board finds this opinion inadequate, as it does not adequately address, with rationale, the specific legal criteria of "clear and unmistakable evidence", which is necessary to satisfy the applicable legal standards in this case.  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Accordingly, the RO should return the claims file to the May 2013 podiatrist for an addendum opinion.  The RO should only arrange for further examination of the Veteran if that examiner is unavailable, or if further examination of the Veteran is deemed necessary.

Right ankle disability

Relevant to the Veteran's right ankle disability, the Veteran's service treatment records include an August 1972 treatment record that document his complaints of right ankle pain and swelling.  A September 1972 X-ray was negative.  The previous February 2013 Board remand noted that the Veteran underwent a VA examination in November 2009.  During that examination, the examiner concluded that the Veteran's ankle problems predated the Veteran's service and were back to baseline post-service without any significant change until the last few years.  The prolonged time span since service, made it less likely than not as being caused by service.

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Upon review of the Veteran's service treatment records, the June 1972 service enlistment examination was negative for any complaints of or previous diagnosis of a right ankle condition.  In February 2013, the Board observed that although there was evidence that indicated that the Veteran's ankle condition pre-existed his enlistment, it was noted, that the evidence consisted exclusively of the Veteran's statements.  The Board noted that lay statements, standing alone, were insufficient to rebut the presumption of soundness which arose when the Veteran was accepted for service.  Crowe v. Brown, 7 Vet. App. 238 (1999).  As there was no contemporaneous medical evidence of record that the Veteran had an ankle condition prior to his enlistment, the Board found that an additional VA examination and opinion was necessary in order to address whether there was clear and unmistakable evidence of record that demonstrated that an injury or disease existed prior to service.

The previous February 2013 Board remand instructed the RO to afford the Veteran an examination with an opinion that addressed whether the Veteran's ankle condition clearly and unmistakably (obvious or manifest) pre-existed his entry into active duty, and if so, whether there was clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  Moreover, if there was no clear and unmistakable evidence that the disorder pre-existed service, then the examiner was to opine whether it was as least as likely as not that the Veteran's current ankle disorder had its onset in service, or was related to any in-service disease, event, or injury.  

In the April 2013 VA examination report, the examiner opined that the Veteran had an exacerbation of his pre-existing ankle condition that occurred while he was in basic training.  The examiner indicated that it was his medical opinion that there was clear and unmistakable evidence that the Veteran's pre-existing bilateral ankle disorder did undergo an increase in the underlying pathology during the service.  

In an April 2013 subsequent opinion, the examiner opines, that the Veteran's right ankle has minimal changes of degenerative arthritis which is not unusual in a 60-year old male under normal wear and tear.  Therefore, it was his medical opinion within a reasonable degree of medical certainty that the Veteran does not have a medical problem with his right ankle that could be ascribed to events occurring in the service.  This standard of medical review is not used in connection with VA benefits.  The standards used by VA in this case are defined in the REMAND section of this decision.  

Accordingly, the Board finds that the April 2013 examiner provided opinions that do not adequately address the specific legal criteria of "clear and unmistakable evidence", which is necessary to satisfy the applicable legal standards in this case; consequently, another opinion is warranted.  As previously noted, pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Accordingly, the RO should return the claims file to the April 2013 VA orthopedic examiner for an addendum opinion relevant to the right ankle disability.  The RO should only arrange for further examination of the Veteran if that examiner is unavailable, or if further examination of the Veteran is deemed necessary.

Initial disability rating for left ankle

As previously noted, in a rating decision dated June 2013, the RO granted service connection for left ankle disability.  At that time, the RO awarded an initial 10 percent rating for left ankle disability effective to the date of claim.  In July 2013 correspondence, received by the Board in August 2013, the Veteran expressed his disagreement with the 10 percent rating assigned for his service-connected left ankle disability.  In short, the Veteran has submitted a timely NOD with respect to the initial rating assigned which initiates the appeal process.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not furnished the Veteran a statement of the case (SOC) on this issue, the Board is required to remand, rather than refer, this issue.  Id.  For procedural purposes, this claim has been listed as an issue on the title page.

Other considerations

VA is also required by the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  As this case is being remanded for additional development, the RO must take appropriate steps to gather any newly generated VA treatment records and associate them with the claims file.  The RO should also ask the Veteran whether he has received any private medical treatment pertinent to his claim that is not already associated with the claims file.  If he identifies any such evidence, assist him in obtaining any available records.


Accordingly, the case is REMANDED for the following action:

1.  Relevant to the initial rating claim, provide the Veteran an SOC with regard to the issue of entitlement to an initial rating greater than 10 percent for service-connected left ankle disability.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2.  Relevant to the remaining claims, gather any outstanding records of VA treatment.  NOTE that the claims file reflects that the Veteran is treated at the VAMC in Wilkes-Barre and the last VA treatment note associated with the claims file is dated January 10, 2013.

3.  Afford the Veteran an additional opportunity to submit any information (like private treatment records) that is not evidenced by the current record.  Provide him with forms authorizing the release of any identified outstanding private treatment records.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

4.  After all records and/or responses have been received from each contacted entity and associated with the claims file, forward the Veteran's entire claims file, to include a copy of this REMAND, to the VA podiatrist who completed the May 2013 examination.  The examiner should review the claims file, with particular attention to any evidence newly associated with the claims file as a result of this remand.

The examiner is asked to specifically opine as to whether it can be concluded that the Veteran's pre-existing bilateral foot disability, to include pes planus, that the disorder DID NOT worsen during such service; or was the worsening an increase in severity that represented the natural progress of the injury, defect, or disorder; or, was such a worsening beyond the natural progress of the injury, defect, or disorder (representing a permanent worsening of the underlying condition).

The examiner must review and discuss the Veteran's service treatment records, to include the August 1972 complaints of foot pain; VA outpatient treatment records; private treatment records; the November 2009 VA examination report; the April 2011 private physician letter; the May 2013 VA examination report; and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

If the prior examiner is not available, or another examination is deemed warranted, arrange for the Veteran to undergo VA examination at an appropriate location to obtain the requested opinions.

All examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, should be set forth in a printed (typewritten) report.

5.  After all records and/or responses have been received from each contacted entity and associated with the claims file, forward the Veteran's entire claims file, to include a copy of this REMAND, to the VA orthopedic examiner who completed the April 2013 examination and subsequent April 2013 addendum.  The examiner should review the claims file, with particular attention to any evidence newly associated with the claims file as a result of this remand.

Relevant to the right ankle disability, the examiner is asked to clarify the opinion as to whether there is clear and unmistakable evidence that the Veteran's right ankle disability pre-existed his entry into active duty.

If there is clear and unmistakable evidence that the Veteran's right ankle disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.

If there was an increase in the severity of the Veteran's right ankle disability, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progression of the disease.

If there is no clear and unmistakable evidence that the right ankle disability pre-existed service, then the examiner is asked whether it is at least as likely as not (50 percent or better probability) that the Veteran's current right ankle disability had its onset in service or is related to any in-service disease, event, or injury, to include the August 1972 in-service complaint.

The examiner must review and discuss the Veteran's August and September 1972 service treatment records that document pain and swelling of the right ankle; VA outpatient treatment records; private treatment records; the November 2009 VA examination report; the April 2011 private physician letter; the May 2013 VA examination report; and any other relevant information.  

Additionally, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

If the prior examiner is not available, or another examination is deemed warranted, arrange for the Veteran to undergo VA examination at an appropriate location to obtain the requested opinions.

All examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, should be set forth in a printed (typewritten) report.

6.  Review the claims file and ensure that the above-directed development has been completed in full.  If any additional development is necessary, take appropriate steps.

7.  Readjudicate the remanded claims.  If the claims are not granted in full, the Veteran and his attorney must be provided a supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



